Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.  All arguments and the affidavit/Declaration under 37 CFR §1.132 submitted by Dr. Thomas E. Angelini on May 16, 2022 have been fully considered.  
 
Status of the Claims 
	Claims 1-15 and 37-39 are currently pending.
Claim 1 is amended.
	Claims 16-36 are cancelled. 
	Claims 1-15 and 37-39 have been considered on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “equipment to dispense biological cells and/or tissue” and “equipment to interact with the biological cells/and or tissue” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a limitation of “3D cell growth medium being Herschel-Bulkley material, wherein the Herschel-Bulkley material is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals”.  The specification describes a yield stress material with yield stress of 1-1000 Pa (0048), a 3D cell growth medium containing 0.2-0.7% by mass Carbopol® particles with a modulus of approximately 100-300 Pa and yield stress of 20 Pa (0060).  In addition, the specification states “the specific mechanical properties may be adjusted or tuned by varying the concentration of Carbopol®.  For example, 3D cell growth media with higher concentrations of Carbopol® may be stiffer and/or have a larger yield stress.” (0060).  There does not appear to be any description in the specification of the 3D cell growth medium being a Herschel-Bulkley material that is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals.  
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-13, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2015/0057786 A1) (ref. of record) in view of Feinberg et al. (US 2016/0167312 A1) (ref. of record).
With respect to claim 1, Murphy teaches a bioprinter for generating tissues (an apparatus for culturing and interacting cells) (abstract, 0008, 0019, 0048, and 0052) with a reservoir of bio-ink which includes a gel (three-dimensional cell growth medium) (0061 and 0118) and the gel is thixotropic (0120).  With respect to claim 1, Murphy teaches the apparatus with a petri dish to receive the structures generated by the bioprinter (a container holding the 3D growth medium) (0223).  With respect to claims 1 and 2, Murphy teaches the bioprinter has cartridges which are for bio-ink which includes cells and support material (equipment to dispense biological cells and/or tissues at particular positions within the 3D cell growth medium in the container) (0005, 0020, 0029, 0059, 0065 and 0078-0079).  With respect to claims 1 and 7, Murphy teaches a means for applying a wetting agent to the printed construct (equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container) (0052, 0074 and 0143-0145).  With respect to claim 8, Murphy teaches the apparatus further comprises a bioreactor where the printed construct is incubated (0048 and 0052).  With respect to claim 9, Murphy teaches the apparatus further comprises a computer which controls the dispensing of the materials where the print height, pump speed, robot speed and/or control of variable dispenser orifices are controlled (a controller to operate the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium, wherein the controller is configured to move at least some of the equipment to interact to penetrate the 3D cell growth medium following dispensing of the biological cells and/or tissues by the equipment to dispense) (0059, 0087 and 0100).  With respect to claim 10, Murphy teaches the apparatus further comprises a dispense tip connected to a reservoir to dispense the bio-ink which can include cell solutions, cell suspensions cell-comprising gels or pastes, cell concentration, multicellular bodies and support material (0059 and 0061) (the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to dispense a material in the chamber and/or in the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium).  With respect to claim 11, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium (0109-0110 and 0142) (the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense nutrients for the biological cells and/or tissues).  With respect to claim 12, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium where the medium contains albumin, selenium, transferrin, fetuins, amino acids, vitamins, growth factors, cytokines, hormones, antibiotics, lipids, lipid carriers, and cyclodextrins (pharmaceuticals) (0109-0110, 0114 and 0142)  (wherein the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense a pharmaceutical or a combination of pharmaceuticals in the chamber and/or in the 3D cell growth medium).  With respect to claim 13, Murphy teaches the removing of material from the bioprinted construct (0052, 0131, and 0143-0145).  It would be understood that equipment would be required for the removal of the material (wherein the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to remove a material from the chamber and/or from the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium). 
Murphy does not explicitly teach the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Bulkley material that is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress as recited in claim 1.  Similarly, Murphy does not teach the 3D cell growth medium has an elastic modulus of 1-1000 Pascals (Pa) as recited in claim 37 or that the 3D cell growth medium has a modulus of 100-300 Pascals (Pa) in the first solid phase as recited in claim 38.  However, Feinberg teaches a similar apparatus for the culturing and interacting with biological cells (abstract and 0048 and Fig. 13) where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level (abstract and Fig. 2).  Finberg teaches the support material can include materials with viscoplastic behavior such as Herschel-Bulkley fluids and are solid below a specific shear stress and above a threshold shear force behave like a fluid (0041 and 0046).  Feinberg teaches the 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  Feinberg further teaches this permits the three dimensional printing of soft, biological hydrogel structures that might be too soft to fabricate using other 3D printing techniques (0048).  In addition, Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).   Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress for the benefits of being able to use the apparatus to print softer biological structures.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.   Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy so that the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.  Although, Feinberg is silent with respect to the yield stress as claimed in claim 1, elastic modulus of the 3D cell growth medium and the modulus of the 3D cell growth medium when in the first solid phase and does not teach the elastic modulus of the 3D cell growth medium or the modulus of the 3D cell growth medium when in the first solid phase as claimed in claims 37 and 38.  However, one of ordinary skill in the art would recognize that the yield stress, elastic modulus of the 3D growth medium and modulus of the modulus of the 3D cell growth medium when in the first solid phase are result effective variables and that the yield stress, elastic modulus of the 3D growth medium, and modulus of the modulus of the 3D cell growth medium would be matter of routine optimization depending on the needed characteristics of the 3D cell growth medium for generating or culturing a particular soft tissue as evidenced by Feinberg.  Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).  In addition, one of ordinary skill in the art would recognize that the ability to dispense the biological cell and/or tissues in the method of Murphy would depend on the characteristics of the 3D cell growth medium and its ability to respond to stress and move between solid and liquid behavior.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1-13 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2015/0057786 A1) (ref. of record) in view of Feinberg et al. (US 2016/0167312 A1) (ref. of record) and Wang et al. (US 2015/0217024 A1) (ref. of record).
With respect to claim 1, Murphy teaches a bioprinter for generating tissues (an apparatus for culturing and interacting cells) (abstract, 0008, 0019, 0048, and 0052) with a reservoir of bio-ink which includes a gel (three-dimensional cell growth medium) (0061 and 0118) and the gel is thixotropic (0120).  With respect to claim 1, Murphy teaches the apparatus with a petri dish to receive the structures generated by the bioprinter (a container holding the 3D growth medium) (0223).  With respect to claims 1 and 2, Murphy teaches the bioprinter has cartridges which are for bio-ink which includes cells and support material (equipment to dispense biological cells and/or tissues at particular positions within the 3D cell growth medium in the container) (0005, 0020, 0029, 0059, 0065 and 0078-0079).  With respect to claims 1 and 7, Murphy teaches a means for applying a wetting agent to the printed construct (equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container) (0052, 0074 and 0143-0145).  With respect to claim 8, Murphy teaches the apparatus further comprises a bioreactor where the printed construct is incubated (0048 and 0052).  With respect to claim 9, Murphy teaches the apparatus further comprises a computer which controls the dispensing of the materials where the print height, pump speed, robot speed and/or control of variable dispenser orifices are controlled (a controller to operate the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium, wherein the controller is configured to move at least some of the equipment to interact to penetrate the 3D cell growth medium following dispensing of the biological cells and/or tissues by the equipment to dispense) (0059, 0087 and 0100).  With respect to claim 10, Murphy teaches the apparatus further comprises a dispense tip connected to a reservoir to dispense the bio-ink which can include cell solutions, cell suspensions cell-comprising gels or pastes, cell concentration, multicellular bodies and support material (0059 and 0061) (the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to dispense a material in the chamber and/or in the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium).  With respect to claim 11, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium (0109-0110 and 0142) (the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense nutrients for the biological cells and/or tissues).  With respect to claim 12, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium where the medium contains albumin, selenium, transferrin, fetuins, amino acids, vitamins, growth factors, cytokines, hormones, antibiotics, lipids, lipid carriers, and cyclodextrins (pharmaceuticals) (0109-0110, 0114 and 0142)  (wherein the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense a pharmaceutical or a combination of pharmaceuticals in the chamber and/or in the 3D cell growth medium).  With respect to claim 13, Murphy teaches the removing of material from the bioprinted construct (0052, 0131, and 0143-0145).  It would be understood that equipment would be required for the removal of the material (wherein the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to remove a material from the chamber and/or from the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium). With respect to claim 39, Murphy teaches the hydrogel can include those derived from poly(acrylic acid) (0121 and 0138) and can changed by cross-linking and (0135).  
Murphy does not explicitly teach the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Bulkley material that is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress as recited in claim 1.  Similarly, Murphy does not teach the 3D cell growth medium has an elastic modulus of 1-1000 Pascals (Pa) as recited in claim 37 or that the 3D cell growth medium has a modulus of 100-300 Pascals (Pa) in the first solid phase as recited in claim 38.  However, Feinberg teaches a similar apparatus for the culturing and interacting with biological cells (abstract and 0048 and Fig. 13) where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level (abstract and Fig. 2).  Finberg teaches the support material can include materials with viscoplastic behavior such as Herschel-Bulkley fluids and are solid below a specific shear stress and above a threshold shear force behave like a fluid (0041 and 0046).  Feinberg teaches the 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  Feinberg further teaches this permits the three dimensional printing of soft, biological hydrogel structures that might be too soft to fabricate using other 3D printing techniques (0048).  In addition, Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).   Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress for the benefits of being able to use the apparatus to print softer biological structures.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.   Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy so that the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.  Although, Feinberg is silent with respect to the yield stress as claimed in claim 1, elastic modulus of the 3D cell growth medium and the modulus of the 3D cell growth medium when in the first solid phase and does not teach the elastic modulus of the 3D cell growth medium or the modulus of the 3D cell growth medium when in the first solid phase as claimed in claims 37 and 38.  However, one of ordinary skill in the art would recognize that the yield stress, elastic modulus of the 3D growth medium and modulus of the modulus of the 3D cell growth medium when in the first solid phase are result effective variables and that the yield stress, elastic modulus of the 3D growth medium, and modulus of the modulus of the 3D cell growth medium would be matter of routine optimization depending on the needed characteristics of the 3D cell growth medium for generating or culturing a particular soft tissue as evidenced by Feinberg.  Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).  In addition, one of ordinary skill in the art would recognize that the ability to dispense the biological cell and/or tissues in the method of Murphy would depend on the characteristics of the 3D cell growth medium and its ability to respond to stress and move between solid and liquid behavior.
Although Murphy teaches the biocompatible supports may include a hydrogel gel (plurality of hydrogel particles) (0059) and a liquid cell solution (liquid culture medium) (0085), Murphy does not teach the apparatus where the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel as recited in claim 3.  Similarly, Murphy does not teach the apparatus where the concentration of hydrogel particles is between 0.05% to 1.0% by weight as recited in claim 4, where the hydrogel particles have a size in the range of 0.1 µm to 100 µm when swollen with the liquid cell culture medium as recited in claim 5 or where the hydrogel particles have a size in the range of 1 µm to 10 µm when swollen with the liquid cell culture medium as recited in claim 6.  However, Wang teaches hydrogel and gelatin microspheres in a solution with living cells (liquid cell culture medium) and subjected to conditions to form a gel and that the microspheres swell with a liquid cell culture medium to form a granular gel (0012-0016 and 0032).  Wang further teaches that the use of hydrogels as scaffolds for tissue engineering have the benefits of tissue-like water content and good biocompatibility (0007).  Wang teaches the concentration of the hydrogel microspheres at 0.1, 0.25 and 0.5 wt% (0032).  Wang teaches the hydrogel microspheres can have maximal dimension of 50 to 100 µm (0073).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel for the benefits of having a hydrogel with a tissue-like water content and good biocompatibility.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel at the claimed concentrations and with the claimed sizes, since Murphy teaches hydrogel particles and Wang teaches hydrogel particles for a similar use in a tissue engineering apparatus which swell with a liquid cell culture to form a granular gel, where the concentration of the particles is within the claimed range and the size of the particles overlap with the claimed size.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel at the claimed concentrations and with the claimed sizes, since Murphy teaches hydrogel particles and Wang teaches hydrogel particles for a similar use in a tissue engineering apparatus which swell with a liquid cell culture to form a granular gel, where the concentration of the particles is within the claimed range and the size of the particles overlap with the claimed size.   Although Wang does not teach the exact range recited in claim 5 or the range recited in claim 6 for the hydroparticle size, the range taught by Wang overlaps significantly with the range recited in claim 5.  Furthermore, one of ordinary skill in the art would recognize that the size of the hydroparticle is a result effective variable and that the size of the hydroparticle would be matter of routine optimization as evidenced by Wang.  For instance, Wang teaches controlling the size of the microparticles by stirring and concentration of the hydrogel (0066).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 2, 7-15, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2015/0057786 A1) (ref. of record) in view of Feinberg et al. (US 2016/0167312 A1) (ref. of record) and Antoni et al. (International Journal of Molecular Sciences, Mar. 2015) (ref. of record).
With respect to claim 1, Murphy teaches a bioprinter for generating tissues (an apparatus for culturing and interacting cells) (abstract, 0008, 0019, 0048, and 0052) with a reservoir of bio-ink which includes a gel (three-dimensional cell growth medium) (0061 and 0118) and the gel is thixotropic (0120).  With respect to claim 1, Murphy teaches the apparatus with a petri dish to receive the structures generated by the bioprinter (a container holding the 3D growth medium) (0223).  With respect to claims 1 and 2, Murphy teaches the bioprinter has cartridges which for bio-ink which includes cells and support material (equipment to dispense biological cells and/or tissues at particular positions within the 3D cell growth medium in the container) (0005, 0020, 0029, 0059, 0065 and 0078-0079).  With respect to claims 1 and 7, Murphy teaches a means for applying a wetting agent to the printed construct (equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container) (0052, 0074 and 0143-0145).  With respect to claim 8, Murphy teaches the apparatus further comprises a bioreactor where the printed construct is incubated (0048 and 0052).  With respect to claim 9, Murphy teaches the apparatus further comprises a computer which controls the dispensing of the materials where the print height, pump speed, robot speed and/or control of variable dispenser orifices are controlled (a controller to operate the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium, wherein the controller is configured to move at least some of the equipment to interact to penetrate the 3D cell growth medium following dispensing of the biological cells and/or tissues by the equipment to dispense) (0059, 0087 and 0100).  With respect to claim 10, Murphy teaches the apparatus further comprises a dispense tip connected to a reservoir to dispense the bio-ink which can include cell solutions, cell suspensions cell-comprising gels or pastes, cell concentration, multicellular bodies and support material (0059 and 0061) (the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to dispense a material in the chamber and/or in the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium).  With respect to claim 11, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium (0109-0110 and 0142) (the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense nutrients for the biological cells and/or tissues).  With respect to claim 12, Murphy teaches the apparatus further comprises a dispenser containing a nutrient medium where the medium contains albumin, selenium, transferrin, fetuins, amino acids, vitamins, growth factors, cytokines, hormones, antibiotics, lipids, lipid carriers, and cyclodextrins (pharmaceuticals) (0109-0110, 0114 and 0142)  (wherein the equipment to dispense a material in the chamber and/or in the 3D cell growth medium comprises equipment to dispense a pharmaceutical or a combination of pharmaceuticals in the chamber and/or in the 3D cell growth medium).  With respect to claim 13, Murphy teaches the removing of material from the bioprinted construct (0052, 0131, and 0143-0145).  It would be understood that equipment would be required for the removal of the material (wherein the equipment to interact with the biological cells and/or tissues within the 3D cell growth medium in the container comprises equipment to remove a material from the chamber and/or from the 3D cell growth medium while the biological cells and/or tissues are disposed in the 3D cell growth medium). 
Murphy does not explicitly teach the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Bulkley material that is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress as recited in claim 1.  Similarly, Murphy does not teach the 3D cell growth medium has an elastic modulus of 1-1000 Pascals (Pa) as recited in claim 37 or that the 3D cell growth medium has a modulus of 100-300 Pascals (Pa) in the first solid phase as recited in claim 38.  However, Feinberg teaches a similar apparatus for the culturing and interacting with biological cells (abstract and 0048 and Fig. 13) where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level (abstract and Fig. 2).  Finberg teaches the support material can include materials with viscoplastic behavior such as Herschel-Bulkley fluids and are solid below a specific shear stress and above a threshold shear force behave like a fluid (0041 and 0046).  Feinberg teaches the 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  Feinberg further teaches this permits the three dimensional printing of soft, biological hydrogel structures that might be too soft to fabricate using other 3D printing techniques (0048).  In addition, Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).   Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress for the benefits of being able to use the apparatus to print softer biological structures.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.   Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy so that the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.  Although, Feinberg is silent with respect to the yield stress as claimed in claim 1, elastic modulus of the 3D cell growth medium and the modulus of the 3D cell growth medium when in the first solid phase and does not teach the elastic modulus of the 3D cell growth medium or the modulus of the 3D cell growth medium when in the first solid phase as claimed in claims 37 and 38.  However, one of ordinary skill in the art would recognize that the yield stress, elastic modulus of the 3D growth medium and modulus of the modulus of the 3D cell growth medium when in the first solid phase are result effective variables and that the yield stress, elastic modulus of the 3D growth medium, and modulus of the modulus of the 3D cell growth medium would be matter of routine optimization depending on the needed characteristics of the 3D cell growth medium for generating or culturing a particular soft tissue as evidenced by Feinberg.  Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).  In addition, one of ordinary skill in the art would recognize that the ability to dispense the biological cell and/or tissues in the method of Murphy would depend on the characteristics of the 3D cell growth medium and its ability to respond to stress and move between solid and liquid behavior.
Murphy does not teach the apparatus where the equipment to remove a material from the chamber and/or from the 3D cell growth medium comprises equipment to remove waste from the chamber and/or the 3D cell growth medium as recited in claim 14.  Similarly, Murphy does not teach the apparatus where the equipment to remove a material from the chamber and/or from the 3D cell growth medium comprises equipment to remove from the chamber and/or the 3D cell growth medium a byproduct created by the biological cells and/or tissues as recited in claim 15.  However, Antoni teaches an apparatus for tissue culture where the bioreactors are enabled to control environmental conditions required for cell culture including waste metabolic removal (has equipment to remove waste and a byproduct created by the cells) (pg. 5522 para. 2).  Accordingly at the effective time of filing of the application, it would have been obvious to a person of ordinary skill in the art, to have modified the apparatus, as previously disclosed by Murphy, for the integration of equipment to remove waste and to remove byproducts from a 3D cell growth medium, as taught by Antoni, since Murphy teaches a bioreactor for 3D culture, Antoni teaches a bioreactor for 3D culture (abstract) with equipment to remove waste and byproducts, and this combination would provide the capability to control the buildup of waste and byproducts from the cells in the bioreactor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the apparatus of Murphy to include equipment which allows for the removal of waste and byproducts of the cells, since similar bioreactors for 3D cultures were known to include such equipment as taught by Antoni.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Specification discusses the advantages the materials and properties of the claimed growth medium over the cited prior art as described in para. 0045 (Remarks pg. 5 last para.).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantages in para. 0045) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Furthermore, the combined teachings of Murphy and Feinberg teach the claimed apparatus comprising a chamber containing a container with a 3D cell growth medium that is a Herschel-Bulkley material, and equipment to dispense cells or tissue within the 3D cell growth medium and to interact with the cells or tissue within the medium.  Furthermore, as explained above the combined teachings of Murphy and Feinberg teach the claimed apparatus, therefore, these listed advantages should be present in the apparatus as taught by Murphy and Feinberg. 
Applicant further argues that the injection of cell into the 3D growth media taught by the prior art would result in undesired crevasses and the prior art references, Murphy and Feinberg, do not recognize undesired crevasses as a problem to be solved (Remarks pg. 5 last para. and pg. 6 para. 3).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no crevasses in the apparatus) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Additionally, it is noted that this problem is not recognized in the Specification.  
Applicant argues that these advantages are supported in the Rule 1.132 declaration of inventor Dr. Thomas E. Angelini which presents evidence that yield stresses above 100 pascals are unsuitable for Applicants’ recited methods (Remarks pg. 6 first para.).  Applicant argues that in the declaration Dr. Angelini states that the hydrostatic pressure under gravity within the yield stress material is the mechanism that prevents crevasses and the upper limit on yield stress so that the hydrostatic pressure is larger is 100 Pa for a surface height of the container of 1 cm (Remarks pg. 6 para. 2).  Unfortunately the Applicant did not provide any evidence that materials with yield stresses above 100 pascals are unsuitable for Applicants’ recited apparatuses.  MPEP 716.01 (c) I states: Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Since the Applicant provided no experimental data to support the unexpected results listed in A)-C) above, the Applicant's assertions of unexpected results are considered argument.  M.P.E.P 2145 is clear that "A showing of unexpected results must be based on evidence, not argument or speculation".  Therefore, the declaration and reply is not persuasive and the rejection remains. 
Applicant argues that neither Feinberg nor Murphy teach a 3D cell growth medium that is a Herschel-Bulkley material that is a soft granular gel made from polymeric packed microparticles having a yield stress less than 100 Pascals and the growth medium can undergo a phase change form a first solid phase to a second liquid phase upon application of a shear stress greater than the yield stress (Remarks pg. 6 last para. and pg. 8 para. 2).  Applicant further argues that one of ordinary skill in the art would not arrive at using a Herschel-Bulkley fluid, since Feinberg only provides a broad and general disclosure of possible materials and does not provide guidance would enable a 3D culture medium that could be manipulated with a syringe without forming a crevasse (Remarks pg. 7 para. 2).  However, these arguments were not found to be persuasive, since Feinberg teaches a similar apparatus for the culturing and interacting with biological cells (abstract and 0048 and Fig. 13) where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level (abstract and Fig. 2).  Finberg teaches the support material can include materials with viscoplastic behavior such as Herschel-Bulkley fluids and are solid below a specific shear stress and above a threshold shear force behave like a fluid (0041 and 0046).  Feinberg teaches the 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  Additionally, it is maintained that even though Feinberg is silent with respect to the yield stress, one of ordinary skill in the art would recognize that the yield stress is a result effective variable and that the yield stress would be matter of routine optimization depending on the needed characteristics of the 3D cell growth medium for generating or culturing a particular soft tissue as evidenced by Feinberg.  
Applicant argues Feinberg discloses methods which has fusion of particles and a thermo-reversible bath unlike the present methods which does not require these features and Feinberg does not provide guidance on which materials are suitable for fusion of particles and thermo-reversible aspects (Remarks pg. 7 para. 3-4).  Similarly, Applicant argues that the thermo-reversible support bath of Feinberg is used to melt and remove the support from the printed biological structure and the structure cannot be heated beyond 37°C or cell death will occur (Remarks pg. 7-8 bridging para.).  However, these arguments were not found to be persuasive, since the claims are directed to an apparatus and not to a method of generating a 3D dimensional cell growth medium.  Additionally, Feinberg teaches a 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  
Applicant argues that a subset of Herschel-Bulkley materials provide unexpected benefits and solutions to problems in the art that were not recognized or solved in Murphy or Feinberg (Remarks pg. 8 para. 2).  Similarly, Applicant argues that the declaration demonstrates that not all Herschel-Bulkley materials are suitable, the methods of Feinberg are different methods than the present application and varying the stress of a Herschel-Bulkley can cause it to no longer be a Herschel-Bulkley material (Remarks pg. 8 para. 2).  However, these arguments were not found to be persuasive, since the Specification does not provide evidence of these unexpected benefits and solution of an apparatus with a 3D cell growth medium being a Herschel-Bulkley material.  Additionally, as stated previously, no data is presented in the Declaration demonstrating that not all Herschel-Bulkley materials are suitable.  It is noted that the claims are directed to an apparatus and it is maintained that the combined teachings of Murphy and Feinberg teach the claimed apparatus.  
Applicant argues that Wang does not remedy the deficiencies of Feinberg and Murphy (Remarks pg. 8 para. 5).  Likewise, Applicant argues that Antoni does not remedy the deficiencies of Feinberg and Murphy (Remarks pg. 9 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Feinberg and Murphy were not found to be persuasive as explained above.  

Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Dr. Thomas E. Angelini filed on May 16, 2022 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of the claims under 35 U.S.C. §103.
Dr. Angelini states that three exhibits were submitted (para. 5-7).  However, there was no submission of the exhibits mentioned in the Declaration.  Therefore, the exhibits have only been considered in so far as the remarks made to them in the Declaration.  
Dr. Angelini states that the figure in Exhibit 1 demonstrates when Carbopol® is used as a support material with yield stress less than 100 pascals there are no formation of crevasses in the material whereas when the yield stress is 102 or 152 pascals crevasses form (para. 9).  Dr. Angelini further states that this effect of yield stress with soft granular gel made from polymeric packed microparticles is not limited to Carbopol®, but other materials including Corning 9041 exhibit this effect (para. 10).  Dr. Angelini states that the mechanism by which crevasses are prevented can be explained by the hydrostatic pressure under gravity within the yield stress material and the hydrostatic stress of the system which in part is determined by the height of the container which typically is 1 cm for petri dishes and well-plates which gives an upper limit of the yield stress of 100 Pa (para. 11).  Dr. Angelini states that Figure S5B shows that varying the yield stress of a material can result in the material no longer following the Herschel-Bulkley model.  Dr. Angelini states that F-127 pluronic gel when formulated with a yield stress of 200 Pa the curve no longer follows the Herschel-Bulkley model and Carbopol follows the Herschel-Bulkley model at yield-stress values of less than 100 pascals (para. 13).  However, these statements were not found to be persuasive, since no data was presented demonstrating these characteristics.  Furthermore, it is noted that height of the container containing the 3D cell growth medium is not being claimed and specific Herschel-Bulkley materials are not being claimed.  
Dr. Angelini states that methods of claim 45 are used to print and/or fabricate structures made of discrete particles which is different from the fusion of particles of Feinberg (para. 14).  However, this argument was not found to be persuasive, since claim 45 (there is no claim 45) is not being examined and the claims under examination are directed to an apparatus and not to a method of printing or fabricating structures of discrete particles.  
Dr. Angelini states that the yield stress in claim 1 provides benefits and solutions not recognized by Feinberg, including that not all Herschel-Bulkley materials are suitable for use, the methods of Feinberg are different than the present application and varying the yield stress of a Herschel-Bulkley can cause it no longer be a Herschel-Bulkley material (para. 16).   However, these arguments were not found to be persuasive, since it is unclear which Herschel-Bulkley materials are being considered unsuitable for the claimed apparatus, the claims are directed to an apparatus not to a method of making a 3D growth medium, and Feinberg teaches Herschel-Bulkley materials as support materials.


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632